At the outset, I 
should like to congratulate the President on his election, 
which testifies to the strong commitment of Africa to 
the United Nations and to multilateralism. I also wish 
to express my appreciation for the dedication to the 
Assembly of his predecessor Ambassador John Ashe. I 
reiterate my gratitude to the Secretary-General for his 
leadership at the helm of our Organization and for his 
relentless efforts in favour of peace in such a difficult 
and complex time in international life. I commend him 
also for convening the Climate Summit, which has 
renewed political support for the achievement in 2015 of 
a fair, universal and legally binding climate agreement. 
Portugal, and the European Union as a whole, will 
continue to work tirelessly and in an inclusive manner 
towards the achievement of that goal.

During this session, we face the enormous challenge 
of renewing and building upon the Millennium 
Development Goals (MDGs), with a view to adopting 
the post-2015 development agenda. The President may 
count on the support and commitment of Portugal on that 
and other issues and in the ongoing work of the General 
Assembly, which is the first home of multilateralism 
and of legitimate international collective action. The 
commitment of Portugal to the United Nations, to the 
Charter and to its principles and values is firm, resolute 
and enduring.

At this Assembly session, Portugal is a candidate 
for the Human Rights Council for the 2015-2017 term. 
We hope to have the support of all members in the 
upcoming election. If elected, Portugal will be serving 
for the first time as a member of such an important 
body.

Last April Portugal underwent its second Universal 
Periodic Review by the Human Rights Council. Our 
positive national human rights record was widely 
acknowledged. Portugal has actively participated in 
multilateral human rights forums, in particular in the 
Human Rights Council, submitting annual resolutions 
on the right to education and on economic, social and 
cultural rights. We hope to be able to make an even 
greater contribution to the Human Rights Council over 
the coming three years, as we deeply believe in the 
Council’s ability to strengthen the capacity of States to 
comply with their human rights obligations.

In that context, Portugal has submitted a bold set of 
pledges and commitments that will guide the discharge 
of our mandate with the purpose of promoting and 
protecting the universality, indivisibility, inalienability 
and interdependence of all human rights — civil, 
cultural, economic, political and social. Through our 

actions during our last mandate in the Security Council, 
in 2011 and 2012, we demonstrated that consistently 
promoting and upholding human rights was a priority 
for us. If elected to the Human Rights Council, Portugal 
will engage in its work, fully committed to a strong, 
independent and effective multilateral human rights 
system. Portugal is in fact a party without reservations 
to eight core United Nations human rights treaties and 
all their optional protocols.

We continue to witness events that we expected to 
see eradicated in the twenty-first century — large-scale 
human rights violations, the deprivation of vast 
populations of their most elementary dignity, and a 
disregard for basic international principles such as the 
territorial integrity and sovereignty of States. Today 
the Charter of the United Nations remains as relevant 
as it was 69 years ago. In order to deal with the crises 
we face today we must base our search for fair, legal 
and lasting solutions on the generous and ambitious 
principles and norms of the Charter. The Charter 
offers the necessary institutional mechanisms, but their 
functioning and effectiveness depend on the political 
will of all Members of the Organization.

Terrorist, extremist and radical groups deserve our 
most vehement repudiation and condemnation. They 
constitute, in the first instance, a threat to States and to 
the populations of the territories in which they are based. 
They also present a risk to regional and global peace, 
security and stability. That menace requires concerted 
and firm responses from the international community. 
The self-proclaimed Islamic State of Iraq and Syria 
(ISIS) is a sinister example of that kind of criminal and 
barbaric action. It must be fought and neutralized. The 
Security Council summit and resolution 2178 (2014), 
which it adopted on the worrying phenomenon of 
foreign terrorist fighters, were important steps in that 
direction.

The Middle East continues to require special 
attention. In Iraq we have been witnessing inhumane 
terrorist actions targeting defenceless populations, 
victimizing mainly women, children and persons 
belonging to ethnic and religious minorities. The 
situation in Iraq cannot be disconnected from the 
prolonged conflict in Syria, where the levels of violence 
and suffering are, by their dimension and duration, 
beyond words. All parties must assume responsibility 
for finding a political transition to a democratic and 
pluralistic society.

Once again we come to the Assembly without 
progress in the Israeli-Palestinian conflict. The 
expectations that we all shared here a year ago have been 
dashed. The recurring cycle of hostilities must come 
to an end. The conflict we saw in Gaza this summer 
must not happen again. I wish to take this opportunity 
to congratulate Egypt for brokering the ceasefire and to 
recognize the efforts of other regional and international 
partners, including the Secretary-General and United 
States Secretary of State John Kerry.

There will be no lasting peace or stability in 
the Middle East without a solution to that issue. I 
reiterate my country’s support for a solution based on 
United Nations resolutions, establishing a sovereign, 
independent and viable Palestinian State, living side by 
side with the State of Israel, whose legitimate security 
concerns must be guaranteed.

The positive signs that we saw a year ago regarding 
the Iranian nuclear programme were confirmed with 
the signing of the Joint Plan of Action in Geneva. A 
new political impetus is now needed. Portugal supports 
and encourages the ongoing negotiations with a view to 
a comprehensive agreement.

The events of 2010 and 2011 in Northern Africa 
had an unprecedented political, economic and social 
impact. The countries there are now confronted with 
significant challenges with regard to the consolidation 
of political reforms, sustainable economic growth and 
security. Portugal is currently co-chairing the Western 
Mediterranean Forum, also known as the 5+5 Dialogue, 
which brings together 10 countries from the northern 
and southern shores of the Mediterranean. We wish 
to strengthen the contribution of that platform to the 
enhancement of cooperation and confidence-building 
among its countries.

Libya is an important partner in that Forum, and it 
is with great concern that we see the deterioration of the 
situation in that country. The international community 
must give its assistance to the political transition 
process, but it is paramount that all Libyan stakeholders 
commit to an inclusive, genuine and fruitful national 
dialogue.

In Europe, the Ukrainian crisis and the illegal 
annexation of Crimea brought back tensions that we 
thought were outdated. We welcome the ceasefire 
agreement and appeal for its full implementation. 
Portugal encourages the parties actively to seek a 

lasting political solution that respects the sovereignty, 
territorial integrity, unity and democracy in Ukraine.

Africa is a significant partner for Portugal. 
African States are not only political partners but also, 
increasingly, business and investment partners in a 
relationship based on parity and mutual benefits, which 
drive job creation and economic development. While 
fully respecting Africa’s ownership, we also seek to 
contribute to international efforts, notably those of 
the United Nations, aimed at stabilizing conflicts or 
preventing security risks in Africa. Therefore, Portugal 
is participating in the United Nations Multidimensional 
Integrated Stabilization Mission in Mali. We also stand 
ready to engage in multinational efforts to strengthen 
security in the Gulf of Guinea, and we are willing 
to cooperate in the reinforcement of the maritime 
capacities of the countries of the region.

In recent months we have received good news from 
the Republic of Guinea-Bissau, a friendly country and 
member of the Community of Portuguese-speaking 
Countries (CPLP). The restoration of constitutional 
order, the holding of free elections and the inauguration 
of legitimate democratic institutions, two years after the 
April 2012 coup d’état, are surely praiseworthy signs of 
hope. The enormous socioeconomic difficulties and the 
recurrent and severe political instability that Guinea-
Bissau has been suffering for a decade and a half did 
not prevent the people from electing their new leaders 
through free, transparent and orderly elections.

The opportunity to turn the page of history must 
now be seized. The people of Guinea-Bissau and the 
authorities are taking the right steps. Consolidating the 
progress achieved requires support from the international 
community. International partners can and must play a 
decisive role in areas such as financial assistance and 
building technical capacity, underpinning the priorities 
identified by Guinea-Bissau. Further, we believe that a 
stabilization force based on the Economic Community 
of West African States (ECOWAS) Mission in Guinea-
Bissau, possibly enlarged to incorporate new African 
partners and mandated by the United Nations, would 
be appropriate. Therefore we welcome the initiatives 
supporting Guinea-Bissau undertaken by the United 
Nations, together with, in particular, the African Union, 
the CPLP, ECOWAS and the European Union.

At the Millennium Summit, Heads of State and 
Government made the historic and inspiring decision 
to adopt the Millennium Development Goals. We now 
have the responsibility to accelerate the achievement 
of those Goals while at the same time preparing 
a new development agenda. Portugal is strongly 
committed to the definition of that new agenda. We 
need a transformative new global partnership that 
mainstreams human rights and combats inequalities. It 
should also promote peaceful, stable and just societies, 
advancing also the important issues of population and 
development. Universality and shared responsibility 
are key concepts in that regard. But the universality of 
the post-2015 agenda should not be synonymous with 
insensitivity to the specificities of the least developed 
and most vulnerable countries, such as small island 
developing States.

New challenges such as climate change, illicit 
trafficking, piracy and pandemics are major threats 
in today’s world. The outbreak of Ebola in Western 
African countries demands strong, combined efforts by 
the international community to contain and eradicate 
that plague. Portugal is participating in the current 
urgent global effort, notably in Guinea and in the 
framework of the United Nations operation.

Despite the efforts of previous Presidents, the 
reform of the Security Council has not yet happened. 
Portugal’s position on that subject is well known. In 
spite of persistent differences of approach among the 
membership, we must not give up. Together we must 
find a solution, making the Security Council a body 
more representative of today’s world. The seventieth 
anniversary of the United Nations is an opportunity to 
bring about Security Council reform.

Portugal is by tradition a seafaring nation and has 
recently adopted a new national maritime strategy 
focusing on blue growth. We actively support United 
Nations efforts for the sustainable management of 
the oceans and their resources, and we co-chair the 
working group that will complete the first global report 
of the marine environment. We advocate the adoption 
of an international instrument, in the framework of 
the United Nations Convention on the Law of the Sea, 
on the conservation and sustainable use of marine 
biodiversity in areas beyond national jurisdiction. In 
June 2015 Portugal will organize a major international 
event on oceans, the “Blue Week”, to promote debate 
on maritime issues in all their dimensions. We look 
forward to broad participation in that event.

The Portuguese language is the principal link that 
brings together the States belonging to the Community 
of Portuguese-speaking Countries. It is a vehicle for 
global communication spoken by about 250 million 


people in their everyday lives, in commerce, trade, 
business, culture and social networks. It is also an 
official or working language in various international 
organizations, including specialized agencies of the 
United Nations. The CPLP has the ambition of having 
Portuguese as an official language of the United Nations. 
The summit in Dili last July confirmed the vitality of 
the CPLP. On that occasion Timor-Leste assumed the 
presidency of the Community, thus lending a whole 
new dimension and scope to the CPLP by having its 
presidency located for the first time in Asia.

I would be remiss not to refer to the fact that on 
20 November we will be celebrating the twenty-fifth 
anniversary of the United Nations Convention on 
the Rights of the Child. Portugal is a party to that 
instrument without reservations, as well as to its three 
Optional Protocols. I take this opportunity to call for 
the universal ratification of the Convention and its 
Optional Protocols.

During this sixty-ninth session we will also have 
before us a new draft resolution on establishing a 
moratorium on the use of the death penalty. We hope 
the draft resolution continues to enjoy significant and 
increased support this year.

If we become a member of the United Nations 
Human Rights Council as we hope, we will act in 
accordance with the principles of cooperation and 
dialogue. We will engage with all States and other 
stakeholders in order to build bridges for the full 
implementation of human rights norms and standards. 
If we garner the trust of the Assembly, it will be a 
privilege to work, as a Council member, with the new 
United Nations High Commissioner for Human Rights, 
Prince Zeid Ra’ad Al Hussein, to whom I reiterate our 
full support. I also wish to pay a special tribute to the 
former High Commissioner, Ms. Navi Pillay, for her 
outstanding job, often accomplished in particularly 
difficult circumstances.

I conclude with a reference to the First World 
War, a tragic event mentioned at the very beginning 
of the United Nations Charter when it affirms the 
determination “to save succeeding generations from the 
scourge of war, which twice in our lifetime has brought 
untold sorrow to mankind”. As we mark the centenary 
of the First World War and prepare the celebration 
of the seventieth anniversary of our Organization, 
we must bear in mind and reflect carefully on those 
words of the Charter. The President can count on 
Portugal’s commitment to the purposes and principles 
of the Charter in the pursuit of peace, development and 
respect for all human rights.
